ON APPLICATION FOR ADMISSION TO THE BAR
PER CURIAM.
Petitioner, Kirk P. Robertson, Jr., successfully passed the essay portion of the Louisiana Bar Examination. ' However, the Committee on Bar Admissions (“Com*197mittee”) declined to certify him for admission to the bar based upon character and fitness concerns primarily relating to a record of drug- and alcohol-related offenses. In addition, petitioner failed to respond to the Committee’s requests that he complete a substance abuse treatment program as recommended by the Lawyers Assistance Program (“LAP”).
Petitioner then applied to this court for admission to the practice of law. We remanded the matter to the Committee on Bar Admissions Panel on Character and Fitness to conduct an investigation and appointed a commissioner to take character and fitness evidence. Following the proceedings, the commissioner filed his report with this court, recommending admission be granted. The Committee objected to that recommendation, and oral argument was conducted before this court pursuant to Supreme Court Rule XVII, § 9(D)(11).
After hearing oral argument, reviewing the evidence, and considering the law, we conclude that, at this time, petitioner has failed to meet his burden of proving that he possesses the requisite fitness to be admitted to the Louisiana State Bar Association. See Supreme Court Rule XVII, § 5. The record of this matter reflects that petitioner submitted to a LAP evaluation in July 2011, following which he was diagnosed as suffering from cannabis abuse. The evaluator recommended an intensive outpatient treatment program; however, petitioner has not completed the program in accordance with LAP’S recommendation. Accordingly, it is ordered that the application for admission be and hereby is denied. Pursuant to Supreme Court Rule XVII, § 9(D)(13), petitioner may reapply for admission upon a showing that he has complied with any and all recommendations made to him by the Lawyers Assistance Program.
ADMISSION DENIED.